                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

MIDSHORE RIVERKEEPER                              *
CONSERVANCY, INC., now known as                   *
SHORERIVERS, INC.,                                *
                                                  *
                      Plaintiff,                  *
v.                                                *          Civil Case No. SAG-17-3769
                                                  *
JAMES FRANZONI, et al.,                           *
                                                  *
                      Defendants.                 *
                                                  *
*      *       *       *      *       *       *       *      *       *      *       *       *

                                   MEMORANDUM OPINION

       Plaintiff Midshore Riverkeeper Conservancy, Inc., now known as ShoreRivers, Inc.

(“Riverkeepers”), filed a Second Amended Complaint against Defendants James Franzoni,

Michael Schaefer, The Point at Pintail, LLC, and New Pintail Point, LLC (collectively

“Defendants”), seeking to (1) enforce Section 7002(a)(1)(B) of the Resource Conservation and

Recovery Act (“RCRA”), 42 U.S.C.§ 6972(a)(1)(B), and (2) enforce Section 301 of the Clean

Water Act (“CWA”), 33 U.S.C. § 1311(a). ECF 40-2. Three of the Defendants, Michael Schaefer,

New Pintail Point, LLC, and The Point at Pintail, LLC (“the Schaefer Defendants”), filed a Motion

to Dismiss the Second Amended Complaint, with a supporting memorandum of law (collectively,

“the Motion”). ECF 49, 51.1 This Court has considered that Motion, along with Riverkeepers’s

Opposition, ECF 52, and the Schaefer Defendants’ Reply, ECF 56. No hearing is necessary. See



1
 The other Defendant, James Franzoni, is a co-member of New Pintail Point, LLC and The Point
at Pintail, LLC, with Schaefer. Franzoni and Schaefer are currently embroiled in litigation in state
court over control and decisionmaking for New Pintail Point, LLC and the Point at Pintail, LLC
(“the LLC Defendants”), and an interlocutory appeal is pending before the Maryland Court of
Special Appeals. See Franzoni v. Schaefer, et al., CSA-REG-0553-2018. At present in this case,
however, Schaefer’s attorney is representing the LLC defendants, and Franzoni has separate
counsel.
Loc. R. 105.6 (D. Md. 2018). For the reasons that follow, the Schaefer Defendants’ Motion will

be granted in part and denied in part.

I.      FACTUAL BACKGROUND

        The facts below are derived from the Second Amended Complaint and accepted as true for

the purposes of this Motion. Riverkeepers is a 501(c)(3) non-profit corporation working to restore

and protect the Wye River and its associated waterways. ECF 47, ¶ 4. Riverkeepers’s members

include more than one thousand individuals and families. Id.

        Defendants Franzoni and Schaefer are co-owners of the two LLC Defendants. Id. ¶ 5.

Defendants own and operate the Pintail Point Shooting Clay School (“Pintail Point”), “a

recreational sporting clay course and shooting range that is open year-round and located along the

Wye River” in Queenstown, Maryland. Id. Pintail Point consists of roughly 300 acres, including

a large pond, plus four miles of shoreline along the Wye River. Id. ¶ 17. Riverkeepers alleges, on

information and belief, that “the shooting range has 25 shooting stations that are positioned such

that shooting can occur directly over the large pond or such that spent lead shot lands on downward

slopes that drain to either the pond or the Wye River itself through manmade drainage ditches.”

Id. Riverkeepers also alleges, upon information and belief, that shooting occurs over, or in close

proximity to, agricultural land, where crops are harvested. Id. ¶ 18. Riverkeepers alleges that lead

shot has been used at Pintail Point since the shooting range opened almost thirty years ago. Id. ¶

20. Spent lead shot “is abandoned and left to leach into the surrounding environment,” with no

efforts to clean it up or dispose of it. Id.

        In early 2015, Franzoni allowed Riverkeepers to test for lead at Pintail Point. Id. ¶ 22. The

sample results indicated dangerously high levels of lead, prompting Riverkeepers to request further

testing. Id. At that time, however, Franzoni denied further access. Id. Franzoni engaged in

additional discussions with Riverkeepers over the ensuing months, and represented that he would
                                                 2
arrange for lead abatement, stop planting crops near the shooting range, and cease shooting lead.

Id. ¶¶ 23-28. In early 2017, Franzoni hired MT2, a remedial services company, to perform a site

visit and conduct lead testing. Id. ¶ 29. MT2’s report confirmed “dangerously elevated levels of

lead at Pintail Point.” Id.

        On July 7, 2017, Riverkeepers sent a notice (“the Notice”) to Franzoni, Schaefer, and their

LLCs, and copied relevant government officials, including the Environmental Protection Agency

and the Maryland Department of the Environment. ECF 47-2. The Notice, consisting of twelve

pages plus additional exhibits, advised that Riverkeepers intended to file suit “pursuant to Section

7002(a)(1)(B)” of the RCRA, alleging “that Owners/Operators’ past and continuing disposal of

lead shot at Pintail Point presents an imminent and substantial endangerment to health and the

environment.” ECF 47-2 at 3. The Notice also stated that Riverkeepers intended to file a citizen

suit under the CWA, alleging “that Owners/Operators’ past and continuing practices at Pintail

Point, since at least March 19, 2012, has [sic] resulted in unlawful discharges of pollutants from a

point source into waters of the United States, without the authorization of a National Pollutant

Discharge Elimination System (‘NPDES’) permit.” Id.

        After receiving Riverkeepers’s Notice, Franzoni informed the Riverkeepers board that

shooting operations at Pintail Point would cease. ECF 47, ¶ 31. Franzoni then wrote to Schaefer

to demand that they agree to cease commercial shooting at Pintail Point, despite their ownership

dispute. Id. ¶ 32. However, presumably because of the dispute between Franzoni and Schaefer as

co-owners, shooting at the range continued as of the date of the Second Amended Complaint. Id.

¶ 33.




                                                 3
II.    LEGAL STANDARDS

       The Schaefer Defendants have filed a motion to dismiss the Second Amended Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF 49. A defendant is permitted to test

the legal sufficiency of a complaint by way of a motion to dismiss. See, e.g., In re Birmingham,

846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th Cir.

2016). A Rule 12(b)(6) motion constitutes an assertion by a defendant that, even if the facts alleged

by a plaintiff are true, the complaint fails as a matter of law “to state a claim upon which relief can

be granted.”

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Rule 8(a)(2), which provides that a complaint must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” The purpose of the rule is to

provide the defendants with “fair notice” of the claims and the “grounds” for entitlement to relief.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to “state

a claim to relief that is plausible on its face.” Id. at 570; see Ashcroft v. Iqbal, 556 U.S. 662, 684

(2009) (“Our decision in Twombly expounded the pleading standard for ‘all civil actions.’”); see

also Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). But, a plaintiff need not include “detailed

factual allegations” in order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Moreover, federal

pleading rules “do not countenance dismissal of a complaint for imperfect statement of the legal

theory supporting the claim asserted.” Johnson v. City of Shelby, 574 U.S. ___, 135 S. Ct. 346,

346 (2014) (per curiam).

       Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,

550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). If a



                                                  4
complaint provides no more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to satisfy the

minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual matter (taken

as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of those facts is

improbable and . . . recovery is very remote and unlikely.” Id. at 556 (internal quotation marks

omitted).

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011) (citations omitted); see Semenova v. Maryland Transit Admin., 845 F.3d 564, 567

(4th Cir. 2017); Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015). However,

a court is not required to accept legal conclusions drawn from the facts. Papasan v. Allain, 478

U.S. 265, 286 (1986). “A court decides whether [the pleading] standard is met by separating the

legal conclusions from the factual allegations, assuming the truth of only the factual allegations,

and then determining whether those allegations allow the court to reasonably infer” that the

plaintiff is entitled to the legal remedy sought. A Society Without a Name v. Virginia, 655 F.3d

342, 346 (4th. Cir. 2011), cert. denied, 566 U.S. 937 (2012).

       Courts generally do not “resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses” through a Rule 12(b)(6) motion. Edwards v. City of Goldsboro, 178

F.3d 231, 243-44 (4th Cir. 1999) (quoting Republican Party v. Martin, 980 F.2d 943, 952 (4th Cir.

1992)). However, “in the relatively rare circumstances where facts sufficient to rule on an

affirmative defense are alleged in the complaint, the defense may be reached by a motion to dismiss

filed under Rule 12(b)(6).” Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (en banc);



                                                  5
accord Pressley v. Tupperware Long Term Disability Plan, 553 F.3d 334, 336 (4th Cir. 2009).

Because Rule 12(b)(6) “is intended [only] to test the legal adequacy of the complaint,” Richmond,

Fredericksburg & Potomac R.R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993), “[t]his principle

only applies . . . if all facts necessary to the affirmative defense ‘clearly appear[] on the face of

the complaint,’” Goodman, 494 F.3d at 464 (emphasis omitted) (quoting Forst, 4 F.3d at 250).

III.   ANALYSIS

       A.      Adequacy of Notice

       In addition to their Rule 12(b)(6) motion, as to both the RCRA and the CWA counts, the

Schaefer Defendants seek dismissal for lack of subject matter jurisdiction pursuant to Rule

12(b)(1), alleging that Riverkeepers’s notice of intent to sue was inadequate. Specifically, the

RCRA provides:

       No action may be commenced under subsection (a)(1)(B) of this section prior to
       ninety days after the plaintiff has given notice of the endangerment to (i) the
       Administrator; (ii) the State in which the alleged endangerment may occur; (iii) any
       person alleged to have contributed or to be contributing to the past or present
       handling, storage, treatment, transportation, or disposal of any solid or hazardous
       waste referred to in subsection (a)(1)(B), except that such action may be brought
       immediately after such notification in the case of an action under this section
       respecting a violation of subchapter III of this chapter.

42 U.S.C. § 6972(b)(2)(A) (2012). Similarly, the CWA provides:

       No action may be commenced under subsection (a)(1) of this section prior to sixty
       days after the plaintiff has given notice of the alleged violation (i) to the
       Administrator, (ii) to the State in which the alleged violation occurs, and (iii) to any
       alleged violator of the standard, limitation, or order . . ..

33 U.S.C. § 1365(b)(1)(A).       The Supreme Court has explained that the pre-filing notice

requirement for citizen suits is a “mandatory, not optional, condition precedent.” Hallstrom v.

Tillamook County, 493 U.S. 20, 26 (1989); see also id. at 31. Congress implemented the notice

requirement to allow government agencies, in the first instance, to enforce the relevant regulations,



                                                  6
and to allow the alleged violator, if it wishes, to take appropriate steps toward compliance before

being sued. See id. at 29.

         While the mandatory nature of the pre-suit notice is not in dispute, fewer cases have dealt

with the substantive content required in the notice. Regulations implementing both the RCRA and

the CWA require that the notice include,

         sufficient information to permit the recipient to identify the specific standard,
         limitation, or order alleged to have been violated, the activity alleged to constitute
         a violation, the person or persons responsible for the alleged violation, the location
         of the alleged violation, the date or dates of such violation, and the full name,
         address, and telephone number of the person giving notice.

    40 C.F.R. § 135.3(a) (the CWA); id. § 254.3(a) (the RCRA).

         In addition to the Schaefer Defendants’ general, unpersuasive allegations that the factual

content of the Notice was somehow inadequate, ECF 51 at 9-12, they complain of three specific

deficiencies in the Notice.2     First, they argue that the allegations in the Second Amended

Complaint, regarding imminent and substantial endangerment to health and the environment

caused by abandoned clay target fragments as the source of Polycyclic Aromatic Hydrocarbons

(“PAHs”), were not contained in the Notice. Id. at 12-13. This Court agrees. The Notice contains

two incidental references to “clay debris,” ECF 47-2 at 4, 11, but it does not describe abandoned

clay target fragments as an independent source of pollution, and makes no reference to PAHs



2
 The Schaefer Defendants also argue that because Maryland is an authorized enforcement state,
the Notice for a citizen suit under the RCRA and the CWA has to refer to state-enacted statutes or
regulations. ECF 51 at 12. However, Riverkeepers simply alleges “an imminent and substantial
endangerment to health or the environment” under § 6972(a)(1)(B) of RCRA, and such allegations
are equally viable in authorized states. See Blumenthal Power Co., Inc. v. Browning-Ferris, Inc.,
Civil No. 94CV2612, 1995 WL 1902124, at *3 (D. Md. Apr. 19, 1995). Moreover, a plaintiff
suing under § 6972(a)(1)(B) “need not include specific provisions of the [RCRA] allegedly
violated” in its Notice. Id. at *4. Finally, none of the other cases the Schaefer Defendants cite
hold that a plaintiff must refer to state law in notifying a defendant of a Clean Water Act violation.
See Covington v. Jefferson County, 358 F.3d 626, 636 (9th Cir. 2004); Marcas v. Bd. of Cty.
Com’rs of St. Mary’s Cty., 817 F. Supp. 2d 692, 733-37 (D. Md. 2011).
                                                   7
whatsoever. In Friends of the Earth, Inc. v. Gaston Copper Recycling Corp., 629 F.3d 387, 401

(4th Cir. 2011), the Fourth Circuit found notice to be inadequate as to certain pollutants that were

not alleged in the plaintiff’s notice letter, and overturned the violations that the district court had

found pertaining to those pollutants. The same situation is presented here. Accordingly, the

Schaefer Defendants’ motion to dismiss under Rule 12(b)(1) will be granted as to Riverkeepers’s

RCRA allegations relating to abandoned clay target fragments and PAHs, due to lack of

appropriate notice.

       The second specific deficiency the Schaefer Defendants allege pertains to the “point

source” identified in Riverkeepers’s CWA claim. ECF 51 at 13-14. In relevant part, the Notice

proffers that courts have determined that “a shooting range may be a point source,” ECF 47-2 at

10, and further states:

       The Wye River is navigable water where people fish, swim, and recreate. Although
       patrons of Pintail Point are less likely to shoot directly over the river, several
       stations are close enough to it that lead shot and debris still directly enter the water.
       For each lead shot that falls directly into the river, Pintail Point is blatantly
       committing an ongoing violation of the CWA. However, CWA liability is not
       limited to discharges of pollutants directly into navigable waters. See, e.g., Rapanos
       v. United States, 547 U.S. 715, 743 (2006) (plurality opinion) (“a point source need
       not be the original source of the pollutant; it need only convey the pollutant to
       ‘navigable waters.’”). When it rains, streams run from the grey area beyond “Site
       6” down to “Water 1,” carrying lead-contaminated sediment into the Wye River.
       See Attachment 1. This also constitutes a violation of the CWA. See N.C. Shellfish
       Growers Ass’n v. Holly Ridge Assocs., LLC, 278 F. Supp. 2d 654, 680 (E.D.N.C.
       2003) (finding that where pollution was reaching a navigable water through
       naturally developed gullies and ditches, these conveyances are point sources, and
       the fact that the defendant did not actually construct the conveyance did not relieve
       it of liability under the CWA).

Id. at 10-11.

       In the Second Amended Complaint, like in the Notice, Riverkeepers alleges that “a

shooting range is a point source.” ECF 47, ¶ 72. However, in the Second Amended Complaint,

                                                  8
Riverkeepers further alleges the existence of “manmade drainage ditches carrying clay target

fragments, lead debris, lead contaminated soil and lead contaminated water to the Wye River

directly and to the pond on the site that discharges into the Wye River through the manmade dam.”

Id. ¶ 74. While there are unquestionably distinctions between the Second Amended Complaint

and the Notice as to the specific structures at Pintail Point § causing pollutants to drain into the

Wye River, the overall contention that the shooting range is itself a point source remains the same.

Additionally, the suggestion that water sources at Pintail Point drain into the Wye River also

remains constant, although the “manmade drainage ditches” and “manmade dam” were not

identified in the Notice. See ECF 47-2 at 10-11. In considering a case with a similar discrepancy,

as to the precise “point source,” between the Notice and the subsequent Complaint, this Court

reasoned:

       Defendant’s focus on Plaintiff’s theories as to the precise mechanism of the point
       source discharge is inapposite to a review of the statutory and regulatory notice
       requirement. Plaintiff, after all, need not ‘list every specific aspect or detail of [the]
       alleged violation’ in its [Notice] letter to Defendant . . . This Court is satisfied that
       Plaintiff’s [Notice] letter provided Defendant with enough information to identify
       and attempt to correct this alleged violation. The statute and regulation require no
       more.”
Potomac Riverkeeper, Inc. v. Marcella M. Klinger, LLC, Civil No. JKB-13-801, 2013 WL

5505397, at *4 (D. Md. Oct. 1, 2013). At the motion to dismiss stage, this Court is unpersuaded

that the minor variances between the Notice and the Second Amended Complaint require dismissal

of the CWA count.

       Third, the Schaefer Defendants argue that the notice is insufficient because the Second

Amended Complaint contains allegations from two Riverkeepers members, Michael Batza, Jr. and

Nina Houghton, about the harm they are incurring from Defendants’ operation of Pintail Point.

ECF 51 at 15-16; see ECF 47, ¶¶ 10-11. The Schaefer Defendants assertion that these new

allegations render the notice insufficient because the issues Mr. Batza and Ms. Houghton raise

                                                   9
“were not within the scope of the Plaintiff’s Notice letter.” ECF 51 at 16. This argument is

unpersuasive. As previously detailed, the RCRA and CWA merely require that the Notice letter

give the Schaefer Defendants notice as to which standard is violated, which activity causes the

violation, the person(s) responsible, the location of the violation, when the violation occurred, and

the information of the person giving notice. 40 C.F.R. §§ 135.3(a), 254.3(a). Nothing in the EPA’s

regulations require Riverkeepers to notify the Schaefer Defendants the precise harm that their

violation causes to individuals. This makes sense, given that the notice requirement is focused on

allowing the alleged violator to take remedial steps to achieve compliance with, and aid

government agencies in enforcing, environmental regulations. See Hallstrom, 493 U.S. at 29.

Moreover, each harm that Mr. Batza and Ms. Houghton allege is covered in the Notice letter,

compare ECF 47, ¶¶ 10-11, with ECF 47-2 at 7-11 (describing the potential for lead to enter the

Wye River, infect nearby crops, be eaten by grazing animals, and seeping into the soil).

       Fourth, the Schaefer Defendants allege that the Notice fails to allege the violation of a

specific limitation or standard of the CWA. ECF 51 at 16-17. Although the Notice does not cite

the standard for lead pollution in the CWA, it clearly describes the nature of the pollutant and the

general method of discharge. See ECF 47-2 at 6-7, 10-11. The requirement is not that the standard

be alleged in the Notice, but that the Notice provide “sufficient information to permit the recipient

to identify the specific standard, limitation, or order alleged to have been violated.” 40 C.F.R. §

135.3(a) (emphasis added); see also 40 C.F.R. § 254.3(a). The information contained in the Notice

clearly sufficed to allow the Defendants to identify the CWA provisions relating to lead and lead

shot as those being violated by its conduct.

       B.      The Motion to Dismiss Plaintiff’s RCRA Claims in Count I

       The Schaefer Defendants allege that they cannot be held liable under the RCRA, which

allows suit against any person “who has contributed or is contributing to the past or present
                                                 10
handling, storage, treatment, transportation, or disposal of any solid or hazardous waste which may

present an imminent and substantial endangerment to health or the environment.” 42 U.S.C. §

6972(a)(1)(B). Thus, to state a claim under the RCRA, Riverkeepers must allege mishandling of

some “solid or hazardous waste.” Id. Under the RCRA, “hazardous waste” is a subset of “solid

waste.” 42 U.S.C. § 6903(5). The Schaefer Defendants allege that spent lead shot does not qualify

as a “solid waste,” as defined in the RCRA statute. ECF 51 at 17-23.

       In implementing the RCRA, the EPA has “create[d] a dichotomy in the definition of solid

waste.” Conn. Coastal Fishermen’s Ass’n v. Remington Arms Co., 989 F.2d 1305, 1314 (2d Cir.

1993). The EPA has promulgated regulations specifically governing how it identifies and lists

hazardous waste. Those regulations include a distinct definition of “solid waste” that “applies only

to wastes that are also hazardous for purposes of the regulations implementing subtitle C of [the]

RCRA.” 40 C.F.R. § 261.1(b)(1); see Military Toxics Project v. EPA, 146 F.3d 948, 951 (D.C.

Cir. 1998). The regulatory definition of “solid waste” is narrower than the companion definition

found in the statute, Remington Arms, 989 F.2d at 1314, because under the regulation, “solid

waste” includes only “discarded material” that is “abandoned,” as those words are defined in the

regulations. See 40 C.F.R. §§ 261.1(b)(1), 261.2(a)(2)(i)(A), 261.2(b). This regulatory definition

of “solid waste,” the EPA has clarified, only applies to suits brought under 42 U.S.C. §

6972(a)(1)(A). 40 C.F.R. § 261.1(b)(1); see Remington Arms, 989 F.2d at 1315.

       Conversely, the statutory definition of “solid waste” applies to suits brought under 42

U.S.C. § 6972(a)(1)(B), providing for liability where the defendant creates “an imminent and

substantial endangerment.” 40 C.F.R. § 261.1(b)(2)(ii); see Remington Arms, 989 F.2d at 1315;

Military Toxics Project, 146 F.3d at 951. The statute defines “solid waste” as “any garbage, refuse,

sludge from a waste treatment plant, water supply treatment plant, or air pollution control facility



                                                11
and other discarded material, including solid, liquid, semisolid, or contained gaseous material

resulting from industrial, commercial, mining, and agricultural operations, and from community

activities . . . .” 42 U.S.C. § 6903(27).

        The Schaefer Defendants contend that the EPA has repeatedly opined that spent shot at

outdoor shooting ranges is not a solid waste under the RCRA, and that its interpretation must be

given deference. ECF 51 at 17-23. However, the EPA appears to recognize the distinction

between the regulatory and the statutory definitions of “solid waste.” The Best Management

Practices the EPA issued for maintenance of shooting ranges, as revised in June, 2005, specifically

asserts that, “spent lead shot (or bullets), left in the environment, is subject to the broader definition

of solid waste written by Congress and used in sections 7002 and 7003 of the RCRA statute.” ECF

51-1 at 28 (Ex. 2). More specifically, the EPA opines:

        Sections 7002 and 7003 of the RCRA statute allow EPA, states or citizens to use
        civil lawsuits, to compel cleanup of or other action for “solid waste” (e.g., spent
        lead shot) posing actual or potential imminent and substantial endangerment. Such
        actions can be sought whether the range is in operation or closed, and is based solely
        on a determination that harm is being posed or may be posed by the range to public
        health and/or the environment. Since the risk of lead migrating increases with time,
        making ranges that have not removed lead more likely candidates for government
        action or citizen lawsuits under RCRA Section 7002 and 7003, ranges are advised
        to maintain a schedule of regular lead removal.

Id. Thus, the EPA’s own guidance to shooting ranges recognizes the viability of a § 6972(a)(1)(B)

claim pertaining to spent lead shot “discarded” on their premises.

        Most of the cases cited by the Schaefer Defendants do not undermine the EPA’s position

in its June, 2005 Best Practices Manual. These cases, save for one, are rulings on § 6972(a)(1)(A)

claims, which, as previously illustrated, premise liability upon the EPA’s separate and distinct

regulatory definition of “solid waste.” See, e.g., Ecological Rights Found. v. Pac. Gas & Elec.

Co., 713 F.3d 502 (9th Cir. 2013) (deciding that wood preservative that escaped from wooden



                                                   12
utility poles as they aged was not “discarded,” rendering it not “solid waste” under the regulatory

definition); Simsbury-Avon Pres. Club, Inc. v. Metacon Gun Club, Inc., 575 F.3d 199, 209 (2d Cir.

2009) (declining to reach the issue of “whether lead on Metacon’s site has been ‘discarded’ within

the meaning of the statutory definition of solid waste” for purposes of an imminent and substantial

endangerment claim under § 6972(a)(1)(B)); Remington Arms, 989 F.2d at 1316 (holding that lead

shot left at site of gun range no longer in operation had been “discarded” for purposes of the

RCRA’s statutory definition); Krause v. Omaha, No. 8:15CV197, 2015 WL 5008657, at *4-5 (D.

Neb. Aug. 19, 2015) (considering a § 6972(a)(1)(A) claim about road salt left on roadways, and

not adjudicating the statutory definition.); Long Island Soundkeeper Fund, Inc. v. N.Y. Athletic

Club of N.Y.C., No. 94 Civ. 0439 (RPP), 1996 WL 131863, at *9 (S.D.N.Y. Mar. 22, 1996) (ruling

that spent shot and target fragments do not fall within the narrower regulatory definition of “solid

waste” for purposes of a claim under § 6972(a)(1)(A) and not adjudicating the statutory definition).

In fact, the language of Ecological Rights bolsters the notion that spent lead shot has been

“discarded.” See 713 F.3d at 515 (“[T]he key to whether a manufactured product is a ‘solid waste,’

then, is whether that product “ha[s] served [its] intended purpose [] and [is] no longer wanted by

the consumer.” (alterations in original) (citing the legislative history of the RCRA statute)).

       The Schaefer Defendants cite one case, Otay Land Co. v. U.E. Ltd., L.P., 440 F. Supp. 2d

1152 (S.D. Cal. 2006), which held that spent lead shot did not constitute “solid waste” for purposes

of a § 6972(a)(1)(B) claim. That case purported to rely on the EPA’s interpretation of the RCRA,

without addressing the Best Practices Manual cited above. Id. at 1179-82. Otay, which has been

overruled on other grounds, Otay Land Co. v. U.E. Ltd., 338 F. App’x. 689 (9th Cir. 2009), is non-

binding, and is unpersuasive because it does not discuss what appears to be the most recent, and

relevant, EPA guidance.



                                                 13
       Because Riverkeepers sued only under the imminent and substantial endangerment

provision, § 6972(a)(1)(B), it does not need to establish that spent lead shot constitutes hazardous

waste, or even meets the narrower definition of “solid waste” in the regulations. See Remington

Arms, 989 F.2d at 1316 (“RCRA regulations apply the broader statutory definition of solid waste

to imminent hazard suits.”); see also Military Toxics Project, 146 F.3d at 951. Thus, Riverkeepers

need not demonstrate that the lead shot was “abandoned,” but merely needs to allege that it has

been “discarded.” See 42 U.S.C. § 6903(27). Riverkeepers’s Second Amended Complaint

specifically alleges,

       On information and belief, lead shot has been used at the range since it opened
       almost 30 years ago. To Riverkeepers’ knowledge, there has been no concerted
       effort to clean up or dispose of the lead shot used at the range. Spent lead shot is
       abandoned and left to leach into the surrounding environment.

ECF 47, ¶ 20. Without reaching the issue of exactly when spent shot is “discarded,” it is certainly

plausible that lead shot that has been sitting almost thirty years, without being cleaned up, would

qualify. See Remington Arms, 989 F.2d at 1316.

       Finally, the Schaefer Defendants suggest that the Complaint consists of insufficient facts,

and that the facts, when proven, will establish that Defendants are not liable. ECF 51 at 24-28.

That analysis exceeds the Court’s role at the motion to dismiss stage, which consists of assuming

the truth of the allegations in the Complaint and determining whether they amount to a plausible

claim. Under that relatively lenient standard, the Second Amended Complaint survives, because

it alleges that lead shot has accumulated and remained on the premises for almost thirty years,

without any efforts to remove it.




                                                14
       The Schaefer Defendants’ doomsday scenario about the effect of this Court’s ruling on

shooting ranges in general, ECF 51 at 28, clearly overstates the import of denying their Motion to

Dismiss.3 This ruling simply finds Riverkeepers’s allegations sufficient to proceed to discovery.

       C.      The Motion to Dismiss Riverkeepers’s CWA Claims in Count II

       Next, the Schaefer Defendants argue that Count II of the Second Amended Complaint

insufficiently alleges liability under the Clean Water Act (“CWA”). The CWA prohibits the

“discharge of any pollutant by any person” into navigable waters, unless the person has a permit

for the discharge. 33 U.S.C. §§ 1311(a), 1342. Because this is a citizen suit enforcing the CWA,

Riverkeepers must also allege that the Schaefer Defendants’ violation of the Act is “continuous or

intermittent.” See id. § 1365(a)(1); Gwaltney of Smithfield v. Chesapeake Bay Found., 484 U.S.

49, 57 (1987). Thus, Riverkeepers must allege facts to show that the Schaefer Defendants caused

(1) a pollutant (2) to be discharged (3) from a point source (4) into a navigable water (5) without

a permit (6) continuously or intermittently. The Court is satisfied that the facts alleged in the

Second Amended Complaint plausibly allege each of these elements.

               1.      Riverkeepers plausibly alleges the existence of pollutants.

       First, regarding the presence of a pollutant, Riverkeepers alleges that the shooting stations

at Pintail Point allow pollutants, such as lead and shot debris, to enter the Wye River, both directly

and indirectly. ECF 47, ¶¶ 74-75. The Act defines a “pollutant” as including, inter alia, “solid

waste,” “garbage,” “munitions,” and “chemical wastes” that are “discharged into water.” 33

U.S.C. § 1362(6). The Schaefer Defendants recognize that “[l]ead shot fired into waters of the

United States may be a pollutant,” but argue that “lead shot landing in uplands is not a pollutant to



3
 As noted above, this Court is not the first to consider a claim that residual lead shot at a shooting
range violates RCRA or the CWA. The rulings in those previous cases have not led to the demise
of clay shooting ranges, or to a flood of RCRA cases clogging the federal courts.
                                                 15
[sic] under the CWA.” ECF 51 at 33-34. Yet the Second Amended Complaint, as discussed more

fully infra, alleges that the lead and shot debris makes its way into the Wye River, and that

“shooting continues at Pintail Point” today. ECF 47, ¶¶ 33,74-75. This is a sufficient factual basis

to plausibly conclude that lead and shot debris are “pollutants,” as defined in the Act.

               2.      Riverkeepers plausibly alleges that two point sources discharge pollutants.

       To the second and third elements, there are sufficient factual allegations to conclude that

lead and shot debris were “discharged” from “point sources.” The Act broadly defines the

“discharge of a pollutant” as “any addition of any pollutant to navigable waters from any point

source.” 33 U.S.C. § 1362(12). A “point source,” in turn, includes “any discernible, confined and

discrete conveyance, including but not limited to any pipe, ditch, channel, tunnel, [or] conduit . . .

from which pollutants are or may be discharged.” Id. § 1362(14). The Second Amended

Complaint alleges three different types of point source discharges, but only two of these alleged

point sources are supported by sufficient factual allegations.

       First, Riverkeepers alleges, upon information and belief, that Pintail Point shooting stations

are point sources, directly discharging pollutants because they are “close enough to the pond on

the property and the [Wye River] itself that lead shot and debris could directly enter the water.”

ECF 47, ¶ 75. The Schaefer Defendants argue that this allegation is insufficient, because this mere

“speculation” is not enough to establish that a violation has occurred. ECF 50 at 31-32. This

argument is unpersuasive. Riverkeepers’s use of “upon information and belief” to plead its claims

is not inappropriate here, because the evidence needed to prove these claims is within the Schaefer

Defendants’ control. Namely, they must give Riverkeepers the ability to come onto their land to

conduct tests to verify these factual allegations. It is improper to dismiss this theory of liability

without allowing discovery. See Malibu Media, LLC v. Doe, No. PWG-13-365, 2014 WL



                                                 16
7188822, at *4 (D. Md. Dec. 16, 2014) (noting the importance of differentiating “between a case

in which pleading ‘upon information and belief’ is used as an inadequate substitute for providing

detail as to why the element is present in an action . . . [and the] proper use of ‘upon information

and belief,’ where a plaintiff does not have personal knowledge of the facts being asserted.”

(citations and internal quotation marks omitted)).

       Riverkeepers next alleges that pollutants are indirectly discharged from shooting stations

into the Wye River through a second point source, manmade drainage ditch channels. ECF 74, ¶

74. Specifically, Riverkeepers alleges that when it rains, “streams run from the land surrounding

the stations and [shot] fall zones through manmade drainage ditches carrying lead contaminated

soil and water to the Wye River directly and to the pond on the site that discharges into the Wye

River through the manmade dam.” Id.

       The Schaefer Defendants assert that these allegations are “nothing more than generalized

speculation.” ECF 50 at 33. They argue that Riverkeepers has not, and indeed cannot, allege with

certainty that any shots landed in the water, or allege precisely how the manmade ditches and dams

lead to the Wye River. Id. at 29-32. These arguments are unpersuasive. The issue, on a motion

to dismiss, is not whether Riverkeepers can prove its case with certainty, but whether it has alleged

plausible facts to establish the claim, particularly on points where discovery might be necessary to

uncover conclusive proof. While the Court agrees that Riverkeepers cannot generally claim that

all 300 acres of Pintail Point is a point source, that is not what the Second Amended Complaint

alleges. As outlined above, Riverkeepers alleges that the concentrated areas wherein the Schaefer

Defendants conduct their shooting operations accumulate lead, which then finds its way into

ditches in the nearby land, and then goes either (1) into the Wye River itself, or (2) into a pond,

which has a dam that leads to the Wye River. While Riverkeepers does not allege the precise



                                                 17
metes and bounds of each ditch, it need not at the motion to dismiss stage – it need only allege

facts plausibly giving rise to a claim for relief. Riverkeepers has done just that.

       Riverkeepers lastly alleges that lead indirectly reaches the Wye River from the shooting

stations through groundwater. ECF 47, ¶ 36. Current Fourth Circuit precedent establishes that

Riverkeepers may state a claim under the CWA for discharge of a pollutant from a point source

that travels to jurisdictional water via groundwater, so long as Riverkeepers alleges a direct

hydrological connection from the groundwater to the jurisdictional water.4 Upstate Forever v.

Kinder Morgan Energy Partners, L.P., 887 F.3d 637, 651 (4th Cir. 2018). Riverkeepers has not

done so. While the Second Amended Complaint alleges that lead shot “has a reasonable potential

to pollute groundwater,” it is devoid of allegations demonstrating a direct hydrological connection

from that groundwater to the Wye River. See ECF 47, ¶¶ 36, 69-75, 89-99. This allegation will

be dismissed without prejudice. See 180s, Inc. v. Gordini U.S.A., Inc., 602 F. Supp. 2d 635, 638

(D. Md. 2009) (noting that the trial court has discretion to dismiss a plaintiff’s claims on a Rule

12(b)(6) motion with or without prejudice).

               3.      Riverkeepers plausibly alleges that the Wye River is a navigable water.

       Next, the Schaefer Defendants argue that there are no allegations that a pollutant is

discharged into a navigable water. A “navigable water” is simply defined as any “water[] of the

United States, including the territorial seas.” 33 U.S.C. § 1362(7). The Supreme Court has

expanded on this, finding that it encompasses “water as found in streams, oceans, rivers, lakes,

and bodies of water forming geographical figures.” Rapanos v. United States, 547 U.S. 715, 735

(2006). Riverkeepers alleges that the Wye River is a navigable water. ECF 47, ¶ 73. The Schaefer



4
 The Supreme Court recently heard oral argument on this issue in Cty. of Maui v. Haw. Wildlife
Fund, 139 S. Ct. 1164 (2019) (granting writ of certiorari). A ruling in that case remains pending,
meaning that Upstate Forever remains binding precedent in this Court.
                                                 18
Defendants argue that Riverkeepers’s allegations focus on storm waters, asserting that “[w]ater

flowing intermittently in a channel (i.e. after a rain) is not waters of the United States.” ECF 50 at

34-35 (footnote omitted) (citing Rapanos, 547 U.S. at 735). This argument focuses too closely,

however, on the means by which the allegedly polluted water makes its way to the ultimate

navigable water, the Wye River. Riverkeepers is not seeking to hold the Schaefer Defendants

liable for polluting the water that makes its ways into the manmade ditches or the pond on the

Pintail Point land, but rather for polluting the navigable water (the Wye River) that the ditches

carry that water to. See ECF 47, ¶¶ 74-75. Without any argument from the Schaefer Defendants

that the Wye River itself is not a navigable water, the Court finds that Riverkeepers has plausibly

alleged the presence of a navigable water.

               4.      Riverkeepers plausibly alleges continued operations at Pintail Point without
                       a CWA permit, satisfying the final two prima facie elements.

       Fifth, Riverkeepers sufficiently alleges that the Schaefer Defendants continue to run their

shooting operations without a valid CWA permit. ECF 47, ¶ 95. The Schaefer Defendants object,

arguing that Riverkeepers cannot state a claim for relief because the Industrial Stormwater Rule

applies in this case. ECF 51 at 35-37. Though the Schaefer Defendants will be free to assert that

exception as an affirmative defense, Riverkeepers need not allege its inapplicability to survive a

motion to dismiss. See FTC v. Morton Salt Co., 334 U.S. 37, 44-45 (1948) (“[T]he burden of

proving justification or exemption under a special exception to the prohibitions of a statute

generally rests on one who claims its benefits.”). Moreover, as described above, Riverkeepers has

plausibly alleged a number of discharges through point sources, and is not reliant on stormwater.

       Lastly, as to the final element, Riverkeepers has alleged that operation of the shooting range

continues to this day using lead shot, making the violation ongoing and continuous. ECF 47, ¶ 33;

see Gwaltney, 484 U.S. at 57. Indeed, the Schaefer Defendants admit that “Pintail Point is an

                                                 19
ongoing operation.” ECF 51 at 32; see also ECF 56 at 5 (The Schaefer Defendants’ Reply,

reiterating that shooting operations at Pintail Point continue). Accordingly, Riverkeepers has

stated a viable claim for relief under the CWA, requiring a denial of the Schaefer Defendants’

Motion as to Count II of the Second Amended Complaint.5

IV.    CONCLUSION

       For the reasons set forth above, the Schaefer Defendants’ Motion to Dismiss will be

GRANTED IN PART as to Riverkeepers’s RCRA claim pertaining to the clay target fragments

and PAHs, and to Riverkeepers’s CWA claim pertaining to the discharge of pollutants into the

Wye River via groundwater, but DENIED IN PART as to the remaining claims in the Second

Amended Complaint. A separate Order follows, and a Scheduling Order will issue.



Dated: December 17, 2019                                                   /s/
                                                            Stephanie A. Gallagher
                                                            United States District Judge




5
 As a final note, the Court observes, as do the parties, that the Schaefer Defendants’ Memorandum
of Law in Support of their Motion, ECF 51, exceeded the page limitation allowed by this Court’s
Local Rules. See Loc. R. 105.3. Going forward, counsel for all parties are directed to ensure that
any paper filed with the Court fully complies with the Local Rules.
                                               20
